319 F.2d 131
CLAY HYDER TRUCKING LINES, INC., Appellant,v.ALTERMAN TRANSPORT LINES, INC., Appellee.
No. 20175.
United States Court of Appeals Fifth Circuit.
June 25, 1963.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Monroe M. Redden, Hendersonville, N. C., John Cotton Howell, Shutts, Bowen, Simmons, Prevatt & Boureau, Miami, Fla., for appellant.
L. N. Preddy, Ross, Reinhardt, Preddy & Haddad, Miami, Fla., for appellee.
Before JONES, BROWN and LEWIS*, Circuit Judges.
PER CURIAM.


1
Except for procedural questions, the issues presented by this appeal relate to the law of the State of Florida. The procedural questions are resolved against the appellant. We find no error in the decisions of the district court on the substantive questions. Its judgment is


2
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation